Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5,13, 18, 21, 22,  24 and  25,  of U.S. Patent No. 11,301,966. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.


Instant application

1. (Original) A method comprising: 
at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: 

obtaining a request to present an image including a plurality of pixels, wherein the request is associated with a permission level; 




in response to the permission level being a first permission level, performing a first type of modification on a subset of the plurality of pixels to obfuscate a first object type represented by the subset in a first manner while forgoing modification of a remainder of the plurality of pixels; 


in response to the permission level being a second permission level, performing a second type of modification on the subset of the plurality of pixels to obfuscate the first object type represented by the subset in a second manner while forgoing modification of the remainder of the plurality of pixels; and 


synthesizing a modified image that includes modified pixel data for the subset of the plurality of pixels and unmodified pixel data for the remainder of the plurality of pixels.


2. (Original) The method of claim 1, wherein performing the first type of modification comprises replacing the first object type with a second object type; and wherein performing the second type of modification comprises blurring the first object type.

3. (Original) The method of claim 1, wherein performing the first type of modification comprises replacing the first object type with a second object type; and wherein performing the second type of modification comprises overlaying an obfuscation element on the first object type.

4. (Original) The method of claim 1, wherein performing the first type of modification comprises blacking out the first object type; and wherein performing the second type of modification comprises removing the first object type.

5. (Currently amended) The method of claim 1, wherein the first object type includes a display screen that displays information; wherein performing the first type of modification comprises replacing the information being displayed on the display screen with replacement information; and wherein performing the second type of modification comprises blurring the information being displayed on the displayed display screen.

6. (Original) The method of claim 5, further comprising obtaining a user input that specifies the replacement information.

7. (Original) The method of claim 1, wherein the first type of modification is associated with a first degree of obfuscation and the second type of modification is associated with a second degree of obfuscation that is different from the first type of modification.

8. (Original) The method of claim 1, further comprising determining the permission level associated with the request based on a type of a viewer that is requesting to view the image.

9. (Original) The method of claim 1, wherein the first permission level is for a first type of viewers and the second permission level is for a second type of viewers that is different from the first type of viewers.

10. (Original) The method of claim 1, wherein the image comprises a video frame that is a part of a video feed being transmitted to another device.


12. (Original) The method of claim 1, further comprising transmitting the modified image to another device.
24. A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: 





obtain an image data frame, wherein the image data frame includes a plurality of pixels; 

generate a respective pixel characterization vector for each of the plurality of pixels, wherein each pixel characterization vector includes an object label indicating an object type that the corresponding pixel of the plurality of pixels represents and a permission type indicating a permission level for a category of viewers;

 in accordance with a display policy: 

in response to a target viewer being associated with a first category that does not have permission to view a first object type and has permission to view a second object type, modify corresponding pixel data of the plurality of pixels having a first object label to obfuscate a first object type indicated by the first object label while forgoing modification of corresponding pixel data of the plurality of pixels having a second object label to allow the target viewer to view the second object type indicated by the second object label; and 

in response to the target viewer being associated with a second category that has permission to view the first object type and does not have permission to view the second object type, modify the corresponding pixel data of the plurality of pixels having the second object label to obfuscate the second object type indicated by the second object label while forgoing modification of the corresponding pixel data of the plurality of pixels having the first object label to allow the target viewer to view the first object type indicated by the first object label, wherein the second object type is different from the first object type; and 

synthesize a modified image data frame that includes modified pixel data for the plurality of pixels having the first object label or modified pixel data for the plurality of pixels having the second object label and unmodified pixel data for the plurality of pixels not having the first object label or the second object label.

Claim 5
Claim 25







Claim 22
Claim 25






Claim 18






Claim 5
Claim 25









Claim 21





Claim 24








Claim 24








Claim 24







Claim 13








Claim 13






	With respect to claim 13, please refer to claim 1.
With respect to claim 14, please refer to claim 5.
With respect to claim 15, please refer to claim 3.
With respect to claim 16, please refer to claim 4.
With respect to claim 17, please refer to claim 5.
With respect to claim 18, please refer to claim 6.
With respect to claim 19, please refer to claim 7.
With respect to claim 20, please refer to claim1.





With respect to claims 11, Claim 24  of U.S. Patent No. 11,301,966 disclose all the limitations of claim 1 except that the device comprises a camera, and wherein the method further comprises capturing the image via the camera.
	However, it would have been obvious to a person of ordinary skill in the art to use image captured via camera.	
The suggestion/motivation for doing so would have been that well known method to obtain image data.
Therefore, it would have been obvious to modify claims U.S. Patent No. 11,301,966 to obtain the invention as specified in claims 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663